Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending. 

Allowable Subject Matter
Claims 4, 6, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4. The system of claim 3 wherein the instructions are further configured to cause the system to: receive a linking frequency defining a time interval between applying the at least one linking rule and re-applying the at least one linking rule, wherein the applying the at least one linking rule is performed at a first time, re-applying the at least one linking rule is performed at a second time, and the second time is based at least in part on the first time and at least in part on the linking frequency.
6. The system of claim 5  wherein: the at least one source label is associated with a first hierarchy level designator and the at least one destination label is associated with a second hierarchy level designator, the at least one linking rule includes a first hierarchy level selector identifying the first hierarchy level designator, the at least one linking rule includes a second hierarchy level selector identifying the second hierarchy level designator, and the hierarchal 
11.  The method of claim 10 further comprising: receiving a linking frequency defining a time interval between applying the at least one linking rule and re-applying the at least one linking rule, wherein the applying the at least one linking rule is performed at a first time, re-applying the at least one linking rule is performed at a second time, and the second time is based at least in part on the first time and at least in part on the linking frequency. 
13. The method of claim 12 wherein: the at least one source label is associated with a first hierarchy level designator and the at least one destination label is associated with a second hierarchy level designator, the at least one linking rule includes a first hierarchy level selector identifying the first hierarchy level designator, the at least one linking rule includes a second hierarchy level selector identifying the second hierarchy level designator, and the hierarchal relationship is established between the source database and the destination database based on the at least one link.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov (US 8,234,293) in view of Beyer (US 2019/0370348) and further in view of Sankruthi (US 2007/0050420).       

a processor, and a memory including instructions that, when executed by the processor, cause the system to:
	Martynov, Fig 2, col 3, lines 35-65

receive at least one label that is associated with a plurality of databases;
	Martynov, claim 1, linking, by a computer, the spreadsheet to a plurality of multi-dimensional databases that are independent of the spreadsheet, wherein each of the plurality of multi-dimensional databases comprises a plurality of elements, wherein each element of the plurality of elements corresponds to an element type comprising one of: a dimension, a member, a function, and a hierarchy, wherein the linking comprises: communicatively coupling the spreadsheet to each of the plurality of multi-dimensional databases, and generating a unique link label for each of the plurality of multi-dimensional databases;

receive at least one linking rule that includes a source label selector identifying a source label selected from the at least one label and a destination label selector identifying a destination label selected from the at least one label;
Martynov discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Beyer discloses:
	Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse. The data warehouse may include an analytics engine for processing the data from the source system. In this example, when data comes into the target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martynov to include above limitation based on the teachings of Beyer for the purpose of dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse.  

apply the at least one linking rule to determine at least one link between at least one source database selected from the plurality of databases and at least one destination database selected from the plurality of databases, wherein the at least one source database is associated with the source label and the at least one destination database is associated with the destination label,
	Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data 

generate a first cross database replication (XDCR) configuration file based, at least in part, on the at least one link, wherein the first XDCR configuration file identifies the at least one source database and the at least one destination database;
Martynov discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sankruthi discloses:
	Sankruthi [0049] In another embodiment, data is transferred between one source table and one destination table. In another embodiment, data is transferred between one or more source tables and a one or more of destination tables. The source or destination tables may be from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martynov to obtain above limitation based on the teachings  of Sankruthi for the purpose of transferring data between one source table and one destination table.

perforrn a first XDCR replication of the plurality of databases based at least in part on the first XDCR configuration file.
Sankruthi [0049] In another embodiment, data is transferred between one source table and one destination table. In another embodiment, data is transferred between one or more source tables and a one or more of destination tables. The source or destination tables may be from the same or different databases. In a further embodiment, data is transferred from two or more source databases to a destination database, each source database having a separate configuration file.  .

Regarding claim 2, the combination of Martynov, Beyer and Sankruthi discloses wherein the instructions are further configured to cause the system to receive at least one linking condition,
wherein applying the at least one linking rule is performed based at least in part on satisfaction of the at least one linking condition.
Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structurBee such as a data warehouse. The data warehouse may include an analytics engine for 

Regarding claim 3, the combination of Martynov, Beyer and Sankruthi discloses wherein the instructions are further configured to cause the system to: re-apply the at least one linking rule to determine at least one updated link between the at least one source database and the at least one destination database; and generate a second XDCR configuration file based, at least in part, on the at least one updated link; and perform a second XDCR replication of the plurality of databases based at least in part on the second XDCR configuration file.
Sankruthi [0049] In another embodiment, data is transferred between one source table and one destination table. In another embodiment, data is transferred between one or more source tables and a one or more of destination tables. The source or destination tables may be from the 
  
Regarding claim 7, the combination of Martynov, Beyer, Sankruthi discloses wherein the instructions are further configured to cause the system to: receive at least one linking condition, wherein applying the at least one linking rule is performed based at least in part on satisfaction of the at least one linking condition. 
Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structurBee such as a data warehouse. The data warehouse may include an analytics engine for processing the data from the source system. In this example, when data comes into the target system via the source system, the data may be transformed into a target data structure before the data can be processed by the analytics engine. Often, the data may be transformed multiple time within a data warehouse. Instead of requiring a user to determine how to map source data fields within the source data structure to target inputs within a target data structure, the system can dynamically and automatically link fields in the source data structure to inputs of the target data structure based on metadata of the source data fields. According to various embodiments, various metadata attributes of a source data field may be compared to metadata attributes of a plurality of target inputs to find the best possible link between the two. The system may determine a weight value for the source data field with respect to each of the possible target inputs to find the best match. When a source data field matches multiple possible target inputs, the system can use .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martynov, Beyer and Sankruthi and further in view of Wu (US 2019/0245734).  
Regarding claim 5, the combination of Martynov, Beyer and Sankruthi discloses the elements of the claimed invention as noted but does not disclose wherein the instructions are further configured to cause the system to: establish a hierarchal relationship between the at least one source database and the at least one destination database when the first XDCR replication of the plurality of databases is performed.  However, Wu discloses:
	Wu [0201] Also, in one or more of the various embodiments, the one or more inference engines may use one or more device relation model to modify the importance scores for other entities that may be related to the entities users directly interacted with. For example, if users interact often with a primary database server that is part of a database server cluster, the users might not directly interact with the secondary database servers. However, since the primary database server is important the other database servers in the same cluster may be inferred to be important as well. Accordingly, in this example, the inference engine may be arranged to increase the importance score for the secondary database servers based on their relationship with the primary database server even though on the surface it users do not directly interact with them.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Martynov, Beyer and Sankruthi to obtain above limitation based on the teachings of Wu for the purpose causing the inference engine to . 

Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martynov in view of Beyer and further in view of Sankruthi.        
Regarding claim 8, Martynov discloses: 
receiving, by a computer, at least one label that is associated with a plurality of databases;
Martynov, claim 1, linking, by a computer, the spreadsheet to a plurality of multi-dimensional databases that are independent of the spreadsheet, wherein each of the plurality of multi-dimensional databases comprises a plurality of elements, wherein each element of the plurality of elements corresponds to an element type comprising one of: a dimension, a member, a function, and a hierarchy, wherein the linking comprises: communicatively coupling the spreadsheet to each of the plurality of multi-dimensional databases, and generating a unique link label for each of the plurality of multi-dimensional databases;

receiving, by the computer, at least one linking rule that includes a source label selector identifying a source label selected from the at least one label and a destination label selector identifying a destination label selected from the at least one label;
Martynov discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Beyer discloses:
Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse. The data warehouse may include an analytics engine for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martynov to include above limitation based on the teachings of Beyer for the purpose of dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse.  

applying, by the computer, the at least one linking mile to determine at least one link between at least one source database selected from the plurality of databases and at least one destination database selected from the plurality of databases, wherein the at least one source database is associated with the source label and the at least one destination database is associated with the destination label:


generating, by the computer, a first cross database replication (CDCR) configuration file based, at least in part, on the at least one link, wherein the first XDCR configuration file identifies the at least one source database and the at least one destination database;
Martynov discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sankruthi discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martynov to obtain above limitation based on the teachings  of Sankruthi for the purpose of transferring data between one source table and one destination table.

performing, by the computer, a first XDCR replication of the plurality of databases based at least in part on the first XDCR configuration file. 
Sankruthi [0049] In another embodiment, data is transferred between one source table and one destination table. In another embodiment, data is transferred between one or more source tables and a one or more of destination tables. The source or destination tables may be from the same or different databases. In a further embodiment, data is transferred from two or more source databases to a destination database, each source database having a separate configuration file.  

Regarding claim 9, the combination of Martynov, Beyer and Sankruthi discloses receiving at least one linking condition, wherein applying the at least one linking rule is performed based at least in part on satisfaction of the at least one linking condition.


Sankruthi [0049] In another embodiment, data is transferred between one source table and one destination table. In another embodiment, data is transferred between one or more source tables and a one or more of destination tables. The source or destination tables may be from the same or different databases. In a further embodiment, data is transferred from two or more source databases to a destination database, each source database having a separate configuration file.  

Regarding claim 14, the combination of Martynov, Beyer and Sankruthi discloses receiving at least one linking condition, wherein applying the at least one linking rule is performed based at least in part on satisfaction of the at least one linking condition.
Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structurBee such as a data warehouse. The data warehouse may include an analytics engine for processing the data from the source system. In this example, when data comes into the target system via the source system, the data may be transformed into a target data structure before the data can be processed by the analytics engine. Often, the data may be transformed multiple time within a data warehouse. Instead of requiring a user to determine how to map source data fields .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Martynov, Beyer and Sankruthi and further in view of Wu.   
Regarding claim 12, the combination of Martynov, Beyer and Sankruthi discloses the elements of the claimed invention as noted but does not disclose wherein a hierarchal relationship is established between the at least one source database and the at least one destination database when the first XDCR replication of the plurality of databases is performed.  However, Wu discloses:
Wu [0201] Also, in one or more of the various embodiments, the one or more inference engines may use one or more device relation model to modify the importance scores for other entities that may be related to the entities users directly interacted with. For example, if users interact often with a primary database server that is part of a database server cluster, the users might not directly interact with the secondary database servers. However, since the primary database server is important the other database servers in the same cluster may be inferred to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Martynov, Beyer and Sankruthi to obtain above limitation based on the teachings of Wu for the purpose causing the inference engine to increase the importance score for the secondary database servers based on their relationship with the primary database server. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Martynov in view of Beyer and further in view of Sankruthi.       
Regarding claim 15, Martynov discloses:
a non-transitory computer-readable storage medium, and instructions stored on the non-transitory computer-readable storage medium that, when executed by a processor, causes the processor to:
Martynov, Fig 2, col 3, lines 35-65

receive at least one label that is associated with a plurality of databases;
Martynov, claim 1, linking, by a computer, the spreadsheet to a plurality of multi-dimensional databases that are independent of the spreadsheet, wherein each of the plurality of multi-dimensional databases comprises a plurality of elements, wherein each element of the plurality of elements corresponds to an element type comprising one of: a dimension, a member, a function, and a hierarchy, wherein the linking comprises: communicatively coupling the 

receive at least one linking rule that includes a source label selector identifying a source label selected from the at least one label and a destination label selector identifying a destination label selected from the at least one label;
Martynov discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Beyer discloses:
	Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse. The data warehouse may include an analytics engine for processing the data from the source system. In this example, when data comes into the target system via the source system, the data may be transformed into a target data structure before the data can be processed by the analytics engine. Often, the data may be transformed multiple time within a data warehouse. Instead of requiring a user to determine how to map source data fields within the source data structure to target inputs within a target data structure, the system can dynamically and automatically link fields in the source data structure to inputs of the target data structure based on metadata of the source data fields. According to various embodiments, various metadata attributes of a source data field may be compared to metadata attributes of a plurality of target inputs to find the best possible link between the two. The system may determine a weight value for the source data field with respect to each of the possible target inputs to find the best match. When a source data field matches multiple possible target inputs, the system can use 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martynov to include above limitation based on the teachings of Beyer for the purpose of dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse.  

apply the at least one linking rule to determine at least one link between at least one source database selected from the plurality of databases and at least one destination database selected from the plurality of databases, wherein the at least one source database is associated with the source label and the at least one destination database is associated with the destination label,
Beyer [0013] The example embodiments are directed to a system and method for dynamically linking data from a source data structure such as a database to data in a target data structure such as a data warehouse. The data warehouse may include an analytics engine for processing the data from the source system. In this example, when data comes into the target system via the source system, the data may be transformed into a target data structure before the data can be processed by the analytics engine. Often, the data may be transformed multiple time within a data warehouse. Instead of requiring a user to determine how to map source data fields within the source data structure to target inputs within a target data structure, the system can dynamically and automatically link fields in the source data structure to inputs of the target data structure based on metadata of the source data fields. According to various embodiments, various metadata attributes of a source data field may be compared to metadata attributes of a plurality of target inputs to find the best possible link between the two. The system may determine a weight 

generate a first cross database replication (XDCR) configuration file based, at least in part, on the at least one link, wherein the first XDCR configuration file identifies the at least one source database and the at least one destination database, and
Martynov discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sankruthi discloses:
	Sankruthi [0049] In another embodiment, data is transferred between one source table and one destination table. In another embodiment, data is transferred between one or more source tables and a one or more of destination tables. The source or destination tables may be from the same or different databases. In a further embodiment, data is transferred from two or more source databases to a destination database, each source database having a separate configuration file. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martynov to obtain above limitation based on the teachings  of Sankruthi for the purpose of transferring data between one source table and one destination table.

perform a first XDCR replication of the plurality of databases based at feast in part on the first XDCR configuration file.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161  

11/3/2021